Citation Nr: 1142597	
Decision Date: 11/18/11    Archive Date: 11/30/11

DOCKET NO.  09-27 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for a right knee disorder, to include as secondary to service-connected left knee disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel

INTRODUCTION

The Veteran served on active duty from August 1955 to August 1957. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Saint Louis, Missouri, which denied the claim.  The RO in New York, New York, currently has jurisdiction of the claim.  

The Veteran presented testimony before the undersigned Veterans Law Judge in April 2011.  A transcript of the hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is needed before it can adjudicate the claim.  

The Veteran seeks entitlement to service connection for a right knee disorder.  He initially indicated that he was seeking service connection on a secondary basis.  Since then, however, he has also made assertions that his right knee disorder may be related to an in-service incident during which he injured his back and left knee.  See September 2008 VA Form 21-4138; April 2011 hearing transcript.  

The Veteran's service treatment records are unavailable as they have been destroyed in a fire.  See January 2003 VA Form 3101.  The Veteran has submitted an April 1957 permanent profile indicating that he had a weak left knee due to spinal injury incurred in fall.  As such, the Board will concede that an in-service injury occurred.  

The RO scheduled the Veteran for a VA examination that was conducted in April 2008.  At that time, the Veteran was diagnosed with bilateral knee osteoarthritis.  The examiner opined that the Veteran's complaints related to his knees are less likely than not service related.  The examiner also indicated that functional impairment at that time was mild.  The examiner did not provide a rationale for the opinion provided and did not provide an opinion regarding whether the right knee disorder was secondary to the service-connected left knee disabilities.  

The RO thereafter scheduled the Veteran for another VA examination, which was conducted in June 2008.  The Veteran was again diagnosed with bilateral knee osteoarthritis, as well as with patellofemoral syndrome note and mild gait disturbance.  The examiner indicated that a medical opinion had been requested, but no such opinion was actually provided.  

On remand, the RO/AMC should schedule the Veteran for an appropriate VA examination to determine the etiology of his current right knee disorder, to include whether it is caused or aggravated by his service-connected left knee disabilities.  See 38 C.F.R. §§ 3.310, 3.159(c)(4) (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Recent VA treatment records should also be obtained.  

As the claim is being remanded for the following reason, the RO/AMC should also make efforts to obtain the Veteran's complete records from Dr. S.B.Z. at Specialty Orthopaedics, PLLC.  

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2011). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's treatment records from the Bronx VAMC, dated since March 2009.  

2.  Make arrangements to obtain the Veteran's complete records from Dr. S.B.Z. at Specialty Orthopaedics, PLLC.  

3.  When the foregoing development has been completed, schedule the Veteran for an appropriate VA examination.  The claims folder must be made available to the medical examiner.  All indicated tests and studies should be performed and all clinical findings reported in detail.  A thorough history should be obtained from the Veteran. 

The examiner should identify all disorders of the right knee. 

(a)  The examiner should provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any current right knee disorder had its onset during active service or is related to any in-service event, disease, or injury.  The examiner is notified that an in-service injury has been conceded. 

(b)  If the answer to (a) is no, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's service-connected left knee disabilities caused or aggravated (i.e., caused an increased in severity of) any current right knee disorder. 

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of right knee disability (i.e., a baseline) before the onset of the aggravation. 

The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached. 

4.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.

5.  Finally, readjudicate the claim.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and provide an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if in order. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


